DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Withdrawn Rejections
	The rejections under 35 USC 112, first paragraph for enablement of all claims except claim 55, and 35 USC 102(a)(1) over Ady et al over claim 1, are withdrawn in view of applicant’s amendments and remarks filed 11/23/2020.

					Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific  cannabinoid binding compounds, does not reasonably provide enablement for all compounds.  The specification does not enable any person skilled make and/or use the invention commensurate in scope with these claims. 
Clarification is requested since the claims seems to encompass all compounds.


		New Rejections Based on the Amendments
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 sets out a genus of components capable of binding and activating at least one cannabinoid receptor, the activation then stimulating tunneling nanotubule intercellular connectivity. The genus itself is troublesome because no showing has been made that the compounds actually 
Applicant is also claiming that these compounds stimulate tunneling nanotubule intercellular connectivity, with no showing or references showing this to be the case. Clarification is requested.
With reference to the claimed Markush Group, then genus components are said to be capable of binding and activating endogenous cannabinoid receptors, and further stimulating tunneling intercellular activity. Later claims add limitations to the composition, but do not limit the components themselves. Claim 27 for example  seeks to select “phyto-cannabinoids, biosimilars and synthetic cannabinoids” of the Markush Group of claim 1, although no such listing or designation of these chemicals is present in claim 1. Claim 29 seeks to select from the Markush Group of claim 1 by Cannabinoid class, although again, the members of the Markush group are not designated as such. It is further unclear was “Miscellaneous Class” entails. Claims 31-45 set out compounds that are also not designated , expressed , or defined in claim 1. The components seem to be defined in a functional manner in that they are involved in activation of the TNT. Applicants is potentially setting up a limitless amount of compounds and it is unclear where the metes and  bounds of the claimed Markush Group begin and end.
The specification provides inadequate description and insufficient examples to show possession of the genus of the components capable of binding and activating the at least one endogenous cannabinoid receptor, said activating stimulating tunneling nanotubule intercellular connectivity. The specification as filed does not disclose a representative number of species of the claimed genus of components that have the recited functional characteristic of both binding and activating the at least 
The claims embrace “components” which the examiner interprets to read on any substance, without limitation, that meet the recited effect of binding and activating the at least one endogenous cannabinoid receptor, said activating stimulating TNT, without any structural limitation. This does not require that the “component” be a cannabinoid, only that it perform the above stated functions.
With regard to disclosing a representative number of species and/or structural elements in terms of the “”cannabinoid receptor” to be activated, the instant specification indicates that the scope of the phrase “endogenous cannabinoid receptor” embraces G-protein coupled receptors (GPCRs) including, but not limited to: CB1 , CB2, TRPV1, TRPV2, TRPV3, TRPV4, TRPA1, TRPM8, GPR55, GPR118 (see the description of the endocannabinoid system at page 13 of the specification). The specification indicates that endogenous cannabinoid receptors that are activated by the “components” embrace not just CB1 and CB@, but the listed (as well as those not listed) GPCRs, but can be activated by “lipophilic compounds, those generally non-polar constructs that can readily cross membranes, that are prime activators of these endocannabinoid pathways”. The specification only provides a handful of species falling within the genus “cannabinoid receptor”, and does not clearly define the structural characteristics of receptors that fall within the scope of the term “cannabinoid receptor”. Therefore this examiner considers this genus to be both extremely broad and incompletely defined in terms of receptors which are activated. However, with respect to the effect of the cannabinoid receptor activation required by the claims, no description is made as to which cannabinoid receptors activate tunneling nanotubule intercellular connectivity, or how they are activated. It should be noted that 

Applicant is also directed to In re Shokal 113 USQ 283 (CCPA 1957) where it stated that “in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary. In this application, where the claimed Genus is highly complex and contains an undefined number of substances that might activate a cannabinoid receptor based on the broad guidance disclosed in the specification cited above. It is therefore unclear that any number of individual species or receptor `or substance that activates the receptor sufficiently which would sufficiently represent the genus embraced by the term “component”, having the functional characteristics recited in the current claims.
The prior art lacks any guidance distinguishing which “components” would both activate an endogenous cannabinoid receptor and also stimulate tunneling nanotubule intercellular tunneling. The specification also does not provide working examples of components that activate cannabinoid receptors and stimulate TNT.
After this analysis, it is the opinion of this examiner that an adequate description of the claimed genus of components which would require information that would allow one of ordinary skill in the art to determine which substances comprised the required effects on cannabinoid receptor activation and consequent TNT. This information could take the form of a description of structural characteristics which convey the required functions. However, the instant specification fails to provide such a description. As such, it is unclear what structural characteristics are common to the genus, as well as which are reuired 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-45 recites the limitation of various classes or types of compounds in claims 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 25-45 set out various types of compounds and classes from the genus of claims 1-2. However, claim 1 does not set out classifications in the genus set out. For example, there is no way to determine which are phyto-cannabinoids, mammalian cannabinoids, synthetic cannabinoids, the classes set out in claim 30. Clarification is required as to how the ordinary practitioner would select these compounds from the list of compounds set out in claims 1 and 2, according to claims 25-45.
The claims are also indefinite in that green tea extract is followed by “(ie. epicatechin)”. The use of such an example makes the metes and bounds of the Markush Group indefinite. Correction is requested.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 25-45 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0126595 (Smith).
Smith discloses a composition comprising a cannabinoid (see Abstract). Example compositions contain TCH or CBD ([0095] or [0101]). The composition as disclosed would therefore inherently bind rto a cannabinoid receptor and stimulating TNT, and wound healing. The composition may further contain a surfactants such as lecithin (Abstract) and isopropyl myristate ([0012]). The composition according to Smith may be a gel ([0025]), which may be sprayable. The composition by Smith may comprise a myrcene which is analgesic and anti-inflammatory. THC may be considered a phyto-cannbinoid. The claims are anticipated by Smith.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 55  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapoor et.
	Kapoor et al disclose the use of epichatechin to help wound healing. The additional binding and activation of an endogenous cannabinoid receptor and stimulation of TNT are inherent consequences of administering epichatechin to a skin wound. The claims are anticipated by Kapoor et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2, 31, 33-40, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/234,799 (US’799) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’799 claims a composition which accelerates wound healing comprising anti-inflammatory substance capable of binding endogenous cannabinoid receptor, and activating TNT. Those of ordinary skill would therefore expect the same wound healing properties form the instant claims given the claim of US’799. The instant claims would have been obvious to one of ordinary wkill in the art at the time of filing given the claim of copending US’799.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

				Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





caz